DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment
filed on 04/19/2021.
Claims 1-11, 13-19 are currently pending and presented for examination.

Response to Arguments 
1.	Applicant's arguments filed on 04/19/2021 with respect to prior art rejection of claims 1-11, 13, 14,15 have been fully considered and they are persuasive.  Prior art rejection is withdrawn. However, claim 16 is broader than claim 1.  The remarks with respect to claim 16 have been considered but it is not persuasive. 
         Applicant argues that prior art reference Okuyama, et al. fails to teach sending,   to the image capturing apparatus, (i) first information relating to a first range, the first range being a focus range of the lens unit, (ii) second information relating to a second range, the second range being a part of the focus range, and (iii) third information relating to a third range, the third range being a part of the focus range.
 	However, Okuyama does teach (i) first information relating to a first range, the first range being a focus range of the lens unit, (ii) second information relating to a second range, the second range being a part of the focus range, and (iii) third information relating to a third range, the third range being a part of the focus range in para 58-62. Okuyama specifically discloses first range can be set by switching the focus 
     Claims 1-11, 13, 14, 15 are allowed. 

Claim Rejections - 35 USC § 102
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless –

         (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on      sale or otherwise available to the public before the effective filing date of the claimed invention.



3. Claims 16-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okuyama et al.  (US Pub. No.: US 2017/0099428 A1).
	Regarding claim 16, Okuyama discloses an electronic device (Para 56-57; replacement lens 1200) attachable to an image capture apparatus (Para 57; a connection terminal on the replacement lens 1200 side is electrically connected to a connection terminal on the camera body 1300 side. As a result, it is possible to transfer power and communication such as control signals between the replacement lens 1200 and the camera body 1300), the electronic device comprising:
a lens whose focus distance is adjustable (Para 58; focus lens unit wherein a user can select a drive range for the focus lens unit by switching the focus limit switching switch 1201); and
at least one processor and/or at least one circuit to perform the operations of the following units (Para 61; replacement lens control section 1220):
(1) a communication unit configured to communicate with the image capturing apparatus (Para 57,  62; a connection terminal on the replacement lens 1200 side is electrically connected to a connection terminal on the camera body 1300 side. As a result, it is possible to transfer power and communication such as control signals between the replacement lens 1200 and the camera body 1300.The replacement lens control section 1220 and the camera body control section 1318 work together while communicating with each other to control the replacement lens 1200 and the camera body 1300); and
(2) a control unit  (Para 58-62; the replacement lens 1200 includes a focus limit switching switch 1201 serving as a switching section and a focus ring 1202. The focus limit switching switch 1201 switches between a first range, which is a range in which movement of the focus lens unit is allowed, and a second range that is different from the first range. By switching the focus limit switching switch 1201, a user can select a drive range for the focus lens unit. In the present embodiment, the first range is a range in which there is no focus limit, and the second range is a range that is narrower than the first range, i.e. a range in which there is a focus limit. In the present embodiment, two focus limits are set as the second range. The replacement lens 1200 transmits both first information relating to the first range and second information relating to the second range to the camera body 1300The camera body 1300 receives both the first information and the second information, and also the switch state information. The camera body 1300 moves the focus lens unit in the drive range of the focus lens unit corresponding to the switch state information.) configured to control the communication unit so as to send, to the image capturing apparatus, (i) first information relating to a first range, the first range being a focus range of the lens unit,  (ii) second information relating to a second range, the second range being a part of the focus range, and (iii) third information relating to a third range, the third range being a part of the focus range ( Para 58-62; Okuyama specifically discloses first range can be set by switching the focus limit switching switch 1201 to FULL wherein it is a range in which there is no focus limit.  The focus limit can be set for the infinitely far region by switching the focus limit switching switch 1201 to LIMIT 1 which can be considered as the second range which is narrower than the first range. The focus limit can also be set for the very close region by 
       Regarding claim 17, Okuyama et al. discloses the electronic device according to claim 16, 
            wherein the at least one processor and/or at least one circuit further perform  the operations of a limiting unit configured to limit a specific part of the focus range (Para 58-60,62; Para 58-60,62; The replacement lens 1200 includes a focus limit switching switch 1201 serving as a switching section and a focus ring 1202. The focus limit switching switch 1201 switches between a first range, which is a range in which movement of the focus lens unit is allowed, and a second range that is different from the first range. By switching the focus limit switching switch 1201, a user can select a drive range for the focus lens unit. In the present embodiment, the first range is a range in which there is no focus limit, and the second range is a range that is narrower than the first range, i.e. a range in which there is a focus limit. The camera body 1300 moves the focus lens unit in the drive range of the focus lens unit corresponding to the switch state information. The replacement lens control section 1220 and the camera body control section 1318 work together while communicating with each other to control the replacement lens 1200 and the camera body 1300.) , and
1201, a user can select a drive range for the focus lens unit. In the present embodiment, the first range is a range in which there is no focus limit, and the second range is a range that is narrower than the first range, i.e. a range in which there is a focus limit; wherein LIMIT1 range set  focus limit for the infinity far region and LIMIT 2 range set focus limit for the very close region and they are both parts of range in FULL (first range wherein there is no focus limit, both LIMIT 1 and LIMIT 2 range are narrower than it.) .
Regarding claim 18, Okuyama et al. discloses the electronic device according to claim 17 wherein the image capture apparatus comprises an adjustment unit configured to adjust the focus distance ( Para 57-64;  The camera body control section 1318 outputs a control signal for moving the focus lens unit 1212 to a target position to the replacement lens control section 1220.) , and
wherein the limiting unit limits adjustment by the adjustment unit for the specific part of the focus range based on the second information ( Para 59-60; the user can set set the focus limit for the infinitely far region by switching the focus limit switching switch 1201 to LIMIT 1. the replacement lens 1200 transmits both first information relating to the first range and second information relating to the second range to the camera body 1300. The camera body 1300 moves the focus lens unit in the drive range of the focus lens unit corresponding to the switch state information.) .

an operational device ( Para 61; focus ring 1202); and
wherein the at least one processor and/or at least one circuit further perform  the operations of an adjustment unit configured to adjust the focus distance based on user operation of the operational device ( Para 78; The detecting section 1260 detects the rotation amount per unit time of the focus ring 1202 due to the manipulation by the user. When the manual focus manipulation is performed by the user, the replacement lens control section 1220 transmits the detected rotation amount per unit time to the camera body control section 1318. The focus lens unit 1212 is then driven according to the drive instructions from the camera body control section 1318.) , and
wherein the limiting unit limits adjustment by the adjustment unit for the specific part of the focus range based on the third information  (Para 59-60; the user can set  the focus limit for the very close region by switching the focus limit switching switch 1201 to LIMIT 2. the replacement lens 1200 transmits both first information relating to the first range and second information relating to the second range to the camera body 1300. The camera body 1300 moves the focus lens unit in the drive range of the focus lens unit corresponding to the switch state information).








	Allowable subject matter
     Claims 1-11, 13, 14, 15 are allowed. 
          The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, prior art on record Okuyama et al.  (US Pub. No.: US 2017/0099428 A1) discloses 1. (Currently Amended) An electronic device (Para 61; Fig. 2; camera system 1100) comprising: at least one processor and/or at least one circuit (Para 61, 70;  camera control section 1318) to perform the operations of the following units:
(1) an adjustment unit (Para 64; The camera body control section 1318 outputs a control signal for moving the focus lens unit 1212 to a target position to the replacement lens control section 1220. ) configured to adjust a focus distance of a lens unit, wherein the lens unit includes an operational device, and wherein the adjustment unit allows a user to manually adjust the focus distance of the lens unit by operating the operational device ( Para 78; manual focus manipulation can be performed by the user using focus ring 1202) ;
(2)    a control unit  (Para 61, 68 ; a display control section 1313; The generated image data to be displayed is displayed in the display section 1314 under the control of the display control section 1313) configured to control a display device (Para 68, display section 1314); and
(3)    an obtainment unit  (Para 60; wherein the camera body 1300 receives both the first information and the second information, and also the switch state information. The camera body 1300 moves the focus lens unit in the drive range of the focus lens unit corresponding to the switch state information) configured to obtain, from the lens unit, (j) first information relating to a first range, the first range being a focus range of the lens unit, (ii) second information relating to a second range, the second range being a part of the focus range, wherein in the second range,  adjustment of the focus distance by the adjustment unit is limited, and (iii) third information relating to a third range, the third range being a part of the focus range, wherein in the third range, adjustment of the focus distance by operating the operational device is limited (Para 58-60; The focus limit switching switch 1201 switches between a first range, which is a range in which movement of the focus lens unit is allowed, and a second range that is different from the first range. By switching the focus limit switching switch 1201, a user can select a drive range for the focus lens unit. In the present embodiment, the first range is a range in which there is no focus limit, and the second range is a range that is narrower than the first range, i.e. a range in which there is a focus limit. The user can set the first range by switching the focus limit switching switch 1201 to FULL, set the focus limit for the infinitely far region by switching the focus limit switching switch 1201 to LIMIT 1, and set the focus limit for the very close region by switching the 1201 to LIMIT 2. In other words, it is possible to select any one of three positions by switching the focus limit switching switch 1201. By limiting the movement range of the focus lens unit, it is possible to shorten the focusing time. Para 58-62; Okuyama specifically discloses first range can be set by switching the focus limit switching switch 1201 to FULL wherein it is a range in which there is no focus limit.  The focus limit can be set for the infinitely far region by switching the focus limit switching switch 1201 to LIMIT 1 which can be considered as the second range which is narrower than the first range. The focus limit can also be set for the very close region by switching the focus limit switching switch 1201 to LIMIT 2 which is also narrower than the first range and this LIMIT 2 range can be considered as a third range. The camera body can receive the information and also the switch state information. Any one of three positions can be achieved by switching the focus limit switching 1201. The replacement lens 1200 can transmit information to the camera body).
 	However, none of the prior art discloses “ (3)    an obtainment unit configured to obtain, from the lens unit, (i) first information relating to a first range, the first range being a focus range of the lens unit, (ii) second information relating to a second range, the second range being a part of the focus range, wherein in the second range,  automatic adjustment of the focus distance by the adjustment unit is limited, and (iii) third information relating to a third range, the third range being a part of the focus range, wherein in the third range, manual adjustment of the focus distance by operating the operational device is limited.

Claims 2-11,13 are allowed as being dependent from claim 1.
Regarding claim 14, the subject matter disclosed in claim 14 is similar to the subject matter disclosed in claim 1, therefore, claim 14 is allowed for the same reasons set forth in claim 1.
Regarding claim 15, the subject matter disclosed in claim 15 is similar to the subject matter disclosed in claim 1, therefore, claim 15 is allowed for the same reasons set forth in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2661